department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date date cc pa cbs br1 gl-706113-98 uic memorandum for kansas-missouri district_counsel cc msr ksm stl attn thomas pliske from michael r arner chief branch cc pa cbs b01 subject reduce tax claim to judgment you requested our views on the viability of referring cases to the department of justice for lien foreclosure against a taxpayer’s interest in a 401_k_plan in the following situation the taxpayer has received a discharge_in_bankruptcy but has an interest in a 401_k_plan that was treated as exempt_property in the bankruptcy although certain taxes were discharged against the taxpayer personally the tax_lien filed pre-petition is enforceable against the plan in re 901_f2d_744 9th cir in your memorandum you mentioned that in addition to the foregoing situation special procedures function spf is interested in referrals to reduce tax_liabilities to judgment in non-bankruptcy cases where the collection statute_of_limitations is close to expiration this document is advisory only and is not to be relied upon or otherwise cited as precedent conclusion referral for lien foreclosure would be appropriate under the circumstances you set forth and we believe that the department of justice would not be averse to such referrals an action to reduce tax_liabilities to judgment would be appropriate as it usually is where the collection statute_of_limitations is about to expire discussion gl-706113-98 currently in bankruptcy situations collection serves notices of levy on k plans post-discharge in your memorandum you indicated that the levies are often returned without remittances because the taxpayer does not have any distrainable rights or interest in the funds at the time the levy is served and that the taxpayer’s rights do not vest for levy purposes until after the collection statute expiration date csed in light of this you believe that spf intends to forward these cases to your office for suit referral before addressing the advisability of lien foreclosure we wish to clarify what you mean when you state that the taxpayer has no distrainable rights and has not yet vested if that were the case there would be no property to which the federal_tax_lien initially attached therefore we believe that you mean that the taxpayer is vested but is not eligible for an immediate distribution and will not be eligible until after the csed in such cases the taxpayer does have a distrainable right-the present right to future distribution however the plan is not obligated to turn over the proceeds until the taxpayer has the present right to an immediate distribution it appears that spf’s rationale for seeking referral of such cases is concern over the csed occurring before the taxpayer is entitled to distribution however we note that the internal_revenue_code requires only that a proceeding be brought or a levy be made within the period of limitations sec_6502 a it does not require the completion of administrative collection within ten years see eg in re 57_br_66 bankr e d mich therefore in cases where the service has levied on the taxpayer’s interest in a plan the service’s position is protected by virtue of that levy where the service has not levied an even in those cases where the service has and is therefore protected lien foreclosure is appropriate and we believe that the department of justice would be amenable to such referrals in bringing lien foreclosure actions the government could obtain a judicial determination of the taxpayer’s interest in the plan while property is often ordered sold in foreclosure actions the sale of the property is not required by sec_7403 see 461_us_677 court concludes that sec_7403 does not require a district_court to authorize a forced sale under absolutely all circumstances and that some limited room is left in the a plan participant has no right at all to receive accrued plan benefits until he is vested in the plan vesting occurs when the participant acquires a nonforfeitable right to part or all of his accrued_benefits in other words it is vesting that creates his ownership of plan benefits in k plans the participant is always vested in his own contributions while vesting in employer contributions requires satisfaction of service or other requirements specified under the terms of the plan we know of one live case currently in the northern trial section gl-706113-98 statute for the exercise of reasoned discretion in addition although the government’s position is protected by its ability to bring a failure to honor levy suit should a plan not comply with the levy at the appropriate time we note that protection rests solely on an outstanding levy on the plan thus we believe that a prudent course of action would be to seek judicial enforcement of the lien if the levy were mistakenly released or found to be defective beyond the csed the service would have no opportunity to levy again or to bring suit thus there would be no means to collect from the plan in your memorandum you also indicated that in non-bankruptcy cases spf is interested in referrals to reduce tax_liabilities to judgment where the statute_of_limitations is close to expiration this scenario is very similar to the typical case where the government would seek to obtain a judgment against the taxpayer one distinction is that here there would be an administrative remedy available to the service - it could levy on the plan however a levy would be ineffective until such time as the taxpayer had a right to immediate payment in addition we note that the same rationale for bringing a lien foreclosure action despite the presence of a levy in the bankruptcy context applies in the non-bankruptcy context if you have questions or comments concerning the foregoing please contact branch at rather we assume that spf is seeking to ensure payment at such time that the taxpayer becomes presently entitled to distribution from the plan bringing a lien enforcement action will not accelerate the taxpayer’s distribution from a plan nor will it entitle the service to a form of distribution not available to the taxpayer
